Name: Commission Regulation (EEC) No 350/83 of 11 February 1983 amending Regulation (EEC) No 279/83 on the supply of common wheat to the people's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 83 Official Journal of the European Communities No L 40/31 COMMISSION REGULATION (EEC) No 350/83 of 11 February 1983 amending Regulation (EEC) No 279/83 on the supply of common wheat to the People's Republic of Bangladesh as food aid store for the cereal ; whereas Annex II to Regulation (EEC) No 279/83 should therefore be replaced by the Annex to his Regulation and the deadline for the submission of tenders amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Whereas Regulation (EEC) No 279/83 (*) provided for the supply of common wheat from German interven ­ tion stocks as food aid ; Whereas the intervention agency charged with the mobilization of this aid has requested a change of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 279/83 is hereby amended as follows : 1 . In Annex I, point 15, ' 15 February 1983' shall be replaced by '22 February 1983 '. 2 . Annex II shall be replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . j3) OJ No L 281 , 1 . 11 . 1975, p. 89 . ( «) OJ No 106, 30. 10 . 1962, p. 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . (*) OJ No L 32, 3 . 2. 1983, p. 15 . No L 40/32 Official Journal of the European Communities 12. 2. 83 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 3 297 Hansa Lagerhaus Stroeh u. Co. Eversween 1 1 Hamburg 110401 \ 2102 Hamburg 93 6 246 Otto Behrens BrunsbÃ ¼ttel I LagerhÃ ¤user 021 402 l 2226 Averlek 457 Lagerhaus Matzen OHG Marne II Postfach 15 173 705 I 2222 Marne